Black, J.
Plaintiffs’ bill, filed in the Wayne circuit August 29, 1955, was dismissed on motion of defendants by the Honorable Arthur Webster, circuit judge, presiding. The decree of dismissal is dated September 13,1955.
Plaintiffs’ claim of appeal was filed September 26th. The cause was regularly placed on the January term docket here, pursuant to Court Rule No 70 (1945), by appellees’ note of argument served November 23d. The printed record was filed December 7th. The entry fee and record-printing bill were voluntarily paid by appellees with no claim of understanding that they would be reimbursed on' account thereof. Appellees’ brief was filed December 28th.
*681No brief for appellants having been filed, appellees’ counsel moved to dismiss the appeal under Rule No 69, §2 (1945). The motion was made in open court when the ease was called for argument January 10th. All counsel were present. They were advised by the court that the motion would be taken under advisement.
Appellants’ counsel has since moved for further time to file brief, assigning following reasons:
“1. Your deponent left the State immediately after approving the proof sheets of the printed record, together with the appellants’ brief which had been prepared and readied for printing at the same time.
“2. That in your deponent’s absence, a personnel change was affected in the office and the brief together with instructions for its printing was misplaced or lost.
“3. That for personal reasons deponent did not contact his office or home until January 6,1956, when he was informed this matter had been placed on the docket for January 10, 1956, and a review of the file revealed the lack of a brief.”
The motion for further time is not appealing on face thereof and it is denied with suggestion that counsel read Mr. Justice Jackson’s opinion in Knickerbocker Printing Corp. v. United States, 75 S Ct 212, 99 L ed 1292. 
Counsel must be advised that our rules mean something. The purpose of the 24-hour requirement of Rule No 69 is to enable intelligent preparation by court and counsel for thorough grasp and consideration of forthcoming oral argument, and to aid the Court in contemplative conference upon the case immediately thereafter. The aim of the rule cannot be *682accomplished if the brief of one party, whether he be appellant or appellee, is not available.
The situation is no different when a calendar cause is received on briefs, following call thereof during term. An apieellate court approaching conference upon a case briefed for 1 side only must either continue its conference pending receipt of brief or dig out, as best it can from printed record, slugabed contentions. The late brief thus hampers judicial work that is done best when it is done on time, and it is the duty of this Court to lead the way toward final elimination of such practice.
This counsel, by his own affidavit, had notice January 6th of a situation that was bound to affect orderly progress of an appeal he had taken to this Court. He knew, absent immediate motion for continuance under Rule No 70, § 4, that the appeal would become subject to dismissal by the Court (Rule No 69, § 4). Yet no motion or brief was filed until after the ease was called and appellees’ motion to dismiss was accepted for consideration.
Courts should always favor diligence over negligence. All parties litigant, whether plaintiff or defendant, are entitled to prompt justice. The present parties received it below and, foregoing premises considered, should receive it here.
The motion to dismiss appeal was quite in order and it is granted accordingly. Appellees’ costs will be limited to the usual counsel fee, allowable on motion to dismiss, plus cost of printing their brief.
Sharpe, Smith, Reid, Boyles, Kelly, and Care, JJ., concurred with Black, J.
Dethmers, C.. J., concurred in the result.